In a proceeding to dispose of an interest of an incompetent person in real property, an order approving a contract of sale was affirmed by the Court of Appeals (Matter of Grace, 2 N Y 2d 822). The present appeals are from an order dated March 5, 1957, which, inter alia, grants respondent’s motion to fix a time and place for delivery of a deed of the incompetent’s interest in the real property, and from an order dated May 3, 1957, which denies appellant’s motion for determination of the form and content of said deed. Orders affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.